Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Klancnik on 5/11/21.

The application has been amended as follows: 

	In line 1 of claim 1, delete “in particular”

	In line 1 of claim 8, replace “according to claim 4” with “according to claim 1”


Statement of Reasons for Allowance
Independent claims 1 and 14 have been amended to incorporate the limitations of previous claim 4, which was indicated as containing allowable subject matter in the office action mailed 2/10/21. Claims 2-3, 5, 7-10, 12, and 15-16 have been amended to 
Regarding claims 14 and its dependent claims, neither Takayama nor the above-discussed Sakaguchi reference provide any motivation for a stretching installation or conveyor chain comprising the claimed sliding element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771